DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the application filed 08/05/2019.  

Claims 1-20 are presented for examination. 

Priority


2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), and based on application # 201710524874.0 filed in CHINA on 06/30/2017, which papers have been placed of record in the file. 

Information Disclosure Statement

3.	The Applicants’ Information Disclosure Statements (filed 08/05/2019, 11/30/2020, and 02/05/2021) have been received, entered into the record, and considered. 


Drawings


4.	The drawings filed 08/05/2019 are accepted by the examiner.
Specification

5.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Descriptive Title Required
The title of the invention is not descriptive. The title should be as “specific as possible” 37 CFR 1.72 while not exceeding “500 characters in length”. The title should provide “informative value” and serve to aid in the “indexing, classifying, searching” and other Official identification functions. A new title is required that is clearly indicative of the invention to which the claims are directed. MPEP606.01

The abstract is objected to because it does not comply with MPEP § 608.01(b).
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.

The abstract of the disclosure is objected to because it appears to repeat information given in the title. 




Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	
Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The language “may” renders the claims indefinite because it is unclear whether the limitation(s) following the language are part of the claimed invention.  See MPEP § 2173.05(d).  The resulting claims do not clearly set forth the metes and bounds of the patent protection desired. The use of similar exemplary language “for example” or “such as” was found to be indefinite in the following cases: Ex parte Hall, 83 USPQ 38 (Bd. App. 1949); Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949); Ex parte Steigerwald, 131 USPQ 74 (Bd. APP. 1961).
	
§112 above are further rejected as set forth below in anticipation of Applicant amending these claims so the claimed functions are executed by a computer.

Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 8-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hilerio et al. (US 20080103860) in view of Carriero et al.  (US 20130144948). 

It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

As to claim 1:
Hilerio teaches an application processing method, applied to a terminal (systems, methods, and computer program products configured to implement parallel processing in User Interface driven, guided process-based applications; paragraph 0012), the method comprising: 

displaying a first child application page of a first child application, the first child application being run by a parent application (presenting within a user interface a page containing one or more sets of references to one or more different child pages. The sets of one or more child pages may involve additional execution by a particular user of the main page; paragraph 0012);

acquiring, by the first child application, a second child application identifier corresponding to a second child application to be jumped to (turning now to the Figures, FIG. 1A illustrates two renderings of a "page" (i.e., renderings 100a/b) displayed through a user interface 103. As used herein, a "page" generally represents a set of rendered (or render-able) data that is viewable (or intended to be viewable) through a particular user interface. Furthermore, the page may be one of several other pages that form part of a group of steps or tasks to be completed. Each of the one or more pages in the guided process will often have (or reference) a set of one or more sub-tasks (i.e., "child pages") to be completed or otherwise executed by a given user. As such, a "page" is also used interchangeably with a "task," or "activity." In particular, a page that contains one or more references in the form of buttons, hyperlinks, or other selectable elements therein can be considered a "parent page," and each task to be executed (or reference to a next page) would be termed herein as a "child page." Of course, any given parent page in a guided process may also be termed a child page with respect to an earlier parent page in a given guided process application; paragraph 0027);

running, by the parent application, the second child application when a jump is made from the first child application to the second child application (executing multiple parent pages and multiple child page activities or references within each of the multiple parent pages. Furthermore, multiple other users may be executing various of the child pages referenced by each of the multiple parent pages at the same time that the user is executing one or more multiple parent pages; paragraph 0059);

transferring, by the parent application, page data corresponding to the second child application identifier to the second child application (each time a user selects a child page referenced on a parent page of a guided process, and successfully executes the child page, the user is returned to an updated version of the parent page. That is, upon receiving navigation requests back to the parent page, the process engine 110 can send new, updated rendering information. The user, therefore, simply believes the user is navigating back to the parent page, but finds that the parent page has been updated to clearly indicate what tasks/child pages have already been executed; paragraph 0071).

Hilerio, however, does not explicitly teach the following additional limitations:

(pages are created that are dedicated to a topic of interest. Connections are established among related pages in the social networking system. When a page is created, one or more related pages are identified and connected to the new page. A related page that is designated as the central or main page for a topic of interest is called the parent page. The parent page can be connected to child pages that have the same topic of interest but are intended for individual locations, products, businesses, sub-groups, or other related sub-topics. Child pages can also be connected to each other. Hierarchies of parent and child relationships can be formed, and pages can also be grouped and connected based on similar categories. The connections form an organizational hub structure of pages in the social network; paragraphs 0007 and 0028). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hilerio with Carriero because it would have provided the enhanced capability for structuring and connecting pages in a social networking environment.
As to claim 2:
Hilerio teaches after the acquiring, by the first child application, a second child application identifier corresponding to a second child application to be jumped to, the method further comprises: acquiring a jump path used for recording one or more existing child application jumping relationships, the jump path including one or more child (paragraphs 0008-0010 and 0027-0029). As to claim 3:
Hilerio teaches acquiring a return instruction from the second child application; 
determining the second child application identifier in response to the return instruction; 
searching the jump path for a third child application identifier that is adjacent to the second child application identifier and is located before the second child application identifier; and returning to a third child application page corresponding to the third child application identifier (paragraphs 0059-0062). As to claim 4:
Hilerio teaches the returning to a third child application page corresponding to the third child application identifier comprises: when a third child application corresponding to the third child application identifier is run by the parent application in a background state, returning to the third child application page corresponding to the third child application left during a corresponding previous jump; and  when the third child application corresponding to the third child application identifier has finished running, returning to a default child application page corresponding to the third child application identifier. (paragraphs 0059-0062). As to claim 8:
Hilerio teaches the transferring page data corresponding to the second child application identifier to the second child application comprises: switching to a parent application page used for triggering a child application jump, wherein the parent application page is a page displayed by the parent application; triggering, by using the parent application page, acquisition of the page data corresponding to the second child application identifier; and 
transferring the page data to the second child application (paragraphs 0070-0071). As to claim 9:
Hilerio teaches after the acquiring, by using the first child application, a second child application identifier corresponding to a second child application to be jumped to, the method further comprises: acquiring a first parent application page identifier corresponding to a switched-to first parent application page and a jump path used for recording one or more existing child application jumping relationships, the jump path including one or more child application identifiers arranged in a specific sequence based on one or more previous jumps; when the acquired second child application identifier exists in the jump path, deleting a second parent application page identifier that is adjacent to the second child application identifier in the jump path and is located after the second child application identifier; adding the first parent application page identifier to the end of the jump path; and moving the second child application identifier after the first parent application page identifier (paragraphs 0059-0062).
As to claims 10 -13, 17, and 18: 
Note the discussion of claims 1-4, 8, and 9 above, respectively, for rejection. Claims 10 -13, 17, and 18 are the same as claims 1-4, 8, and 9, except claims 10 -13, 17, and 18 are method claims and claims 1-4, 8, and 9 are method claims.
As to claims 19 and 20:
Note the discussion of claims 1 and 2 above, respectively, for rejection. Claims 19 and 20 are the same as claims 1 and 2, except claims 19 and 20 are computer readable storage medium claims and claims 1 and 2 are method claims.

Allowable Subject Matter


9.	Claims 5-7 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to 112 rejection detailed above, subject to the results of a final search by the Examiner.

Conclusion

8.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified 


Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
             be directed to the TC 2100 Group receptionist: (571) 272-2100.


	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/VAN H NGUYEN/Primary Examiner, Art Unit 2199